Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim’s 19,21,30 are canceled
Claim’s 20,29,38 are amended
Claims 20,22-29,31-37,38 are pending in application

Response to Arguments
Applicant’s arguments with respect to amendment filed on 08/31/2020, have been considered but are not persuasive. Applicant is arguing (in page-10) in the remarks that "Da does not disclose the advantageous substitution” of IEEE 1588 synchronization messages in claim’s 20,29,38.

Da teaches in, [0036]-For example, the base station 105 can transmit a timing reference signal 155 towards the base station 110, which uses the received timing reference signal 155(=OTA sync signal) to determine first value of a timing offset between the base stations 105. In, [0037]- Propagation delays can be removed from the timing offsets determined based on the timing reference signals155, 160 using location information, timing information, or round-trip delays. The location information between base stations alleviates packet delay variation or PDV which is a significant factor that limits the performance of IEEE1588-based systems. In [0036]-Combining multiple redundant timing offsets mitigates the timing synchronization accuracy limitations associated with one-way network listening approaches implemented by source and target base stations (=different than IEEE 1588 synchronization).

Claim Rejections ‐ 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the
claimed invention is not identically disclosed as set forth in section 102, if the
differences between the claimed invention and the prior art are such that the
claimed invention as a whole would have been obvious before the effective filing
date of the claimed invention to a person having ordinary skill in the art to which
the claimed invention pertains. Patentability shall not be negated by the manner
in which the invention was made.

Claims 20,22-29,31-37,38 are rejected under 35 U.S.C. 103 as being unpatentable over Ruffini et al. WO 2017/171621 A1 (hereinafter “Ruffini”) in view of Da et al. US 2016/0302165 A1 (hereinafter “Da”).

Regarding Claim 20, A method of automating radio-interface based synchronization, RIBS, at a radio network node in a Radio Access Network, RAN, of a wireless communication network (Ruffini teaches in Page 2, lines 15-22: Radio-interface based synchronization (RIBS) enables an eNB to monitor the reference signals of another eNB for the purpose of over the air synchronization by means of network listening. The RIBS network is taught in Fig3. where network node-302 requests and receives synchronization information from neighboring nodes 306,308 and also in Fig. 9 where network node 902 similar to network node 302 as in Fig 3 and neighboring network node 906 similar to neighbor nodes 306,308 as in Fig. 3 receives synchronization information from neighboring node, 906).
the method comprising: receiving, via first communication interface circuitry, over-the-air, OTA, synchronization signals from each of two or more neighboring radio network nodes (In Fig. 3 Ruffini teaches neighboring nodes (=306,308) as “two or more neighboring network nodes” transmitting SON information reply signals to source network node 302.Ruffini in Fig. 6 shows Network Node-30 (= radio network node) which is network node-302 of Fig.3, can operate in a RAN wireless communication(=Communication interface circuits-38 and Antennas-34) as “first communication circuitry” and synchronization circuitry (=automate radio interface based synchronization).
 	wherein the OTA synchronization signals transmitted by each neighboring radio network node have a discernable signal timing tied to a node clock of the neighboring radio network node (Ruffini teaches in Fig 2 neighboring network nodes sending OTA signal timing (= t1 and t2) to source network node synchronization. In Fig. 3 Ruffini teaches neighboring nodes (=306,308) transmitting SON information reply signals to source network node 302. In Page-3 L17-21, Ruffini teaches from eNB2 306 forwards it to eNB1 302 by means of the MME Configuration Transfer… eNB1 302 selects the best available cell's signal as a synchronization source).
receiving, via second communication interface circuitry, clock-attribute information for the two or more neighboring radio network nodes, the clock ­ attribute information for a given neighboring radio network node indicating one or more clock attributes for a clock used by the given neighboring radio network node for its timing(Ruffini in Fig. 6 shows Network Node-30 (= radio network node) which is network node-302 of Fig.3 having “second communication circuitry”(=communication interface circuits-38). In Fig. 3 Ruffini teaches in steps 3,4 network node-302 receiving SON information reply signals from 306,308. Ruffini teaches “clock attribute” in page 13, L23-27: The synchronization source information may include ... stratum level. The stratum level is considered a clock attribute).
evaluating reception qualities of the respective OTA synchronization signals together with the corresponding clock-attribute information, to identify a preferred synchronization source for the radio network node (Ruffini teaches in Fig. 10 the network node 902 similar to network node 302 as in Fig 3 and neighboring network node 906 similar to neighbor nodes 306,308 as in Fig. 3.Ruffini teaches in Page 20, lines 13-17: During the process of evaluating which beam is best from a plurality of beams and nodes, the measurements collected by the synchronization target node 902 on the signals provided by the source node. Also see page 9 lines 13-20: the selecting of the synchronization source node is based on the service information. Service information may include ... synchronization stratum level.)
 synchronizing a clock used by the radio network node for its timing with the preferred synchronization source (Ruffini teaches in page17-L20-24 The actual need depends on the acceptable delay in requesting a new node and on properties of a synchronization target clock source, synchronization accuracy).
Ruffini does not teach, and wherein the radio network node receives the clock-attribute information in announcement messages sent according to the IEEE 1588 Precision Time Protocol (PTP), and 2 of 11Application Ser. No.: 16/976,875 Attorney Docket No. 1009-4138 / P073870US02wherein the OTA synchronization signals are treated as special port signals substituting for IEEE 1588 synchronization messages.
Da teaches, and wherein the radio network node receives the clock-attribute information in announcement messages sent according to the IEEE 1588 Precision Time Protocol (PTP), and 2 of 11Application Ser. No.: 16/976,875 Attorney Docket No. 1009-4138 / P073870US02wherein the OTA synchronization signals are treated as special port signals substituting for IEEE 1588 synchronization messages. (in Fig. 1 a wireless communication system-100(=OTA communication) with base station’s (=network nodes 105 and 110) in communication with each other. In [0017] base stations may also be synchronized based on a network timing protocol, such as IEEE 1588 Precision Time Protocol (PTP), which employs a client/server architecture to maintain synchronization across all network components. Da teaches in, [0036]-For example, the base station 105 can transmit a timing reference signal 155 towards the base station 110, which uses the received timing reference signal 155(=OTA sync signal) to determine first value of a timing offset between the base stations 105. In, [0037]- Propagation delays can be removed from the timing offsets determined based on the timing reference signals 155, 160 using location information, timing information, or round-trip delays. The location information between base stations alleviates packet delay variation or PDV which is a significant factor that limits the performance of IEEE1588-based systems. In [0036]-Combining multiple redundant timing offsets mitigates the timing synchronization accuracy limitations associated with one-way network listening approaches implemented by source and target base stations (=different than IEEE 1588 synchronization)).

It would have been obvious to a person having an ordinary skill in the art before the
Filing effective date of the claimed invention to modify the system of Ruffini and wherein the radio network node receives the clock-attribute information in announcement messages sent according to the IEEE 1588 Precision Time Protocol (PTP), and 2 of 11Application Ser. No.: 16/976,875 Attorney Docket No. 1009-4138 / P073870US02wherein the OTA synchronization signals are treated as special port signals substituting for IEEE 1588 synchronization messages as taught by Da to use 1588 type synchronization signals but with better packet delay variation accuracy as explained in [0036]-[0037].


Regarding Claim 22, wherein the radio network node is provisioned with information, or requests the information from a node in the wireless communication network, the information indicating propagation delays between the radio network node and respective ones of the two or more neighboring radio network nodes (Ruffini teaches in In Fig. 8, method- 800 to receive service request from network node to access node. This is also represented in Fig. 3 where network node-304 requests synchronization service from network node’s 306,308. Page-14 L1-5, The synchronization source information may also include an estimated accuracy towards synchronization sources based on target node reporting, propagation delay estimates; and/or synchronization source properties).
or the information enabling the radio network node to derive the propagation delays, and wherein the method includes the radio network node compensating the OTA synchronization signals for the propagation delays (Page 10 L1-3 In some embodiments, the service information for each candidate synchronization source node includes compensation information to compensate for propagation delays in the respective synchronization signal).

Regarding Claim 23, further comprising requesting and receiving information from a node in the wireless communication network identifying the two or more neighboring radio network nodes node (Ruffini teaches in Fig 2 neighboring network nodes sending OTA signal timing (= t1 and t2) to source network node synchronization. In Fig. 3 Ruffini teaches source network node,302 requesting “SON Information request” in Step 1 from nodes 306, 308.In steps 3,4 neighboring nodes (=306,308) transmitting SON information reply signals to source network node 302).

Regarding Claim 24, further comprising requesting and receiving information, from a node in the wireless communication network, identifying transmission schedule or resource information (Ruffini teaches in Fig.3 showing eNB 302 and two or more network nodes 306 and 308 and further showing steps 3-4 and 7-8, transmission from 306,308 sending SON information reply and sending resources (= Time Synch Info, Muting information)).
and acquiring, by the radio network node, the OTA synchronization signals of the two or more neighboring radio network nodes based on the information (Ruffini teaches in In Fig.3 showing eNB 302 and two or more network nodes 306 and 308 clearly showing, SON =” Time Synch Info” (= OTA synchronization signals) from 306 and 308 reaching network node-302).

Regarding Claim 25, wherein the radio network node comprises a radio base station and wherein receiving the clock-attribute information comprises receiving messages exchanged over an inter-base station interface (Ruffini teaches in Page 21, lines 11-16 and Figure 13: The example in Figure 13 shows a case where two synchronization source nodes 906 and a target node 902 are connected via a direct interface ... This interface could be the X2 interface)

Regarding Claim 26, further comprising evaluating neighbor relations with respect to the two or more neighboring radio network nodes and identifying the preferred synchronization source based on a combination of neighbor relations, reception qualities of the respective OTA synchronization signals, and the corresponding clock-attribute information. (Ruffini teaches in Page 9, 21-29: In some embodiments, selecting the synchronization source node includes receiving service information from a plurality of candidate synchronization source nodes and selecting the synchronization source node (=preferred synchronization source) from among the plurality of candidate synchronization source nodes based on the received service information (=reception qualities). Also see page 10, L11-13, The service information may also include a stratum level. The stratum level is considered a clock attribute (=reception quality)).

Regarding Claim 27, wherein evaluating the reception qualities of the respective OTA synchronization signals together with the corresponding clock-attribute information to identify a preferred synchronization source for the radio network node (Ruffini teaches in page 10, L11-13, The service information may also include a stratum level. The stratum level is considered a clock attribute (=reception quality). The “clock attribute” is chosen in relation to Page-9 L21-24, selecting the synchronization source node includes receiving
service information (=reception qualities) from a plurality of candidate synchronization source nodes and selecting the synchronization source node from among the plurality of candidate synchronization source nodes based on the received service information (=evaluating the reception qualities of the respective OTA synchronization signals)).

comprises choosing, from among neighboring radio network nodes having OTA signals that at least meet a minimum reception quality threshold, (Page 17 L12-15 After the service
initialization, on a regular basis of the target node 902 can report information about a
synchronization quality status (in terms of signal level(=threshold) for the selected synchronization source node 906 as in Fig.9).
	the neighboring radio network node having a preferred clock according to a defined set of preferences (Ruffini teaches in page-2 L5-20, clock stratum information and location information should be retrieved by the eNB as to Fig3 neighboring nodes 306,308. Clock stratum information may include a number of hops from the synchronization source…Note that stratum pertains to eNB to eNB signaling).

Regarding Claim 28, The method of claim 20, wherein the clock-attribute information includes a clock stratum indication wherein clock stratum indicates the hop count between a clock and its timing source (Ruffini teaches in Page 21, lines 17-24: The target node 902 can include information such as the Stratum Number (a representation of how many over the air synchronization hops the target is from a reliable synchronization source) where stratum number is a clock attribute.

Regarding Claim 29, A radio network node configured for operation in a Radio Access Network (RAN) of a wireless communication network, the radio network node comprising: (Ruffini teaches in Fig. 6 network node-30(=radio network node) for operation in a RAN network (=RAN wireless communication network) as in Fig. 3 “302” referred as eNB1)
The RAN network is further taught in Fig.3 where network node-302 requests and receives synchronization information from neighboring nodes 306,308 and also in Fig. 9 where network node 902 similar to network node 302 as in Fig 3 and neighboring network node 906 similar to neighbor nodes 306,308 as in Fig. 3 receives synchronization information from neighboring node, 906).Ruffini teaches in Fig. 6 network node-30(=radio network node) for operation in a RAN network (=RAN wireless communication network) as in Fig. 3 “302” referred as eNB1)
first communication interface circuitry configured to receive over-the-air (OTA) synchronization signals from each of two or more neighboring radio network nodes (In Fig. 3 Ruffini teaches neighboring nodes (=306,308) as “two or more neighboring network nodes” transmitting SON information reply signals to source network node 302.Ruffini in Fig. 6 shows Network Node-30 (= radio network node) which is network node-302 of Fig.3, can operate in a RAN wireless communication(=Communication interface circuits-38 and Antennas-34) as “first communication circuitry” and synchronization circuitry (=automate radio interface based synchronization).
wherein the OTA synchronization signals transmitted by each neighboring radio network node have a discernable signal timing tied to a node clock of the neighboring radio network node (Ruffini teaches in Fig 2 neighboring network nodes sending OTA signal timing (= t1 and t2) to source network node synchronization. In Fig. 3 Ruffini teaches neighboring nodes (=306,308) transmitting SON information reply signals to source network node 302. In Page-3 L17-21, Ruffini teaches from eNB2 306 forwards it to eNB1 302 by means of the MME Configuration Transfer… eNB1 302 selects the best available cell's signal as a synchronization source).
second communication interface circuitry configured to receive clock-attribute information for the two or more neighboring radio network nodes via a transport network interconnection, the clock-attribute information for a given neighboring radio network node indicating one or more clock attributes for a clock used by the given neighboring radio network node for its timing (Ruffini in Fig. 6 shows Network Node-30 (= radio network node) which is network node-302 of Fig.3 having “second communication circuitry”(=communication interface circuits-38). In Fig. 3 Ruffini teaches in steps 3,4 network node-302 receiving SON information reply signals from 306,308. Ruffini teaches “clock attribute” in page 13, L23-27: The synchronization source information may include ... stratum level. The stratum level is considered a clock attribute).
and processing circuitry configured to:
evaluate reception qualities of the respective OTA synchronization signals together with the corresponding clock-attribute information, to identify a preferred synchronization source for the radio network node (Ruffini teaches in Fig. 10 the network node 902 similar to network node 302 as in Fig 3 and neighboring network node 906 similar to neighbor nodes 306,308 as in Fig. 3.Ruffini teaches in Page 20, lines 13-17: During the process of evaluating which beam is best from a plurality of beams and nodes, the measurements collected by the synchronization target node 902 on the signals provided by the source node. Also see page 9 lines 13-20: the selecting of the synchronization source node is based on the service information. Service information may include ... synchronization stratum level.)
and synchronize a clock used by the radio network node for its timing with the preferred synchronization source and (Ruffini teaches in page17-L20-24 The actual need depends on the acceptable delay in requesting a new node and on properties of a synchronization target clock source, synchronization accuracy).
Ruffini does not teach, wherein the radio network node is configured to receive the clock-attribute information in announcement messages sent according to the IEEE 1588 Precision Time Protocol (PTP) and to treat the OTA synchronization signals as special port signals substituting for IEEE 1588 synchronization messages.
Da teaches, wherein the radio network node is configured to receive the clock-attribute information in announcement messages sent according to the IEEE 1588 Precision Time Protocol (PTP) and to treat the OTA synchronization signals as special port signals substituting for IEEE 1588 synchronization messages (in Fig. 1 a wireless communication system-100(=OTA communication) with base station’s (=network nodes 105 and 110) in communication with each other. In [0017] base stations may also be synchronized based on a network timing protocol, such as IEEE 1588 Precision Time Protocol (PTP), which employs a client/server architecture to maintain synchronization across all network components. Da teaches in, [0036]-For example, the base station 105 can transmit a timing reference signal 155 towards the base station 110, which uses the received timing reference signal 155(=OTA sync signal) to determine first value of a timing offset between the base stations 105. In, [0037]- Propagation delays can be removed from the timing offsets determined based on the timing reference signals 155, 160 using location information, timing information, or round-trip delays. The location information between base stations alleviates packet delay variation or PDV which is a significant factor that limits the performance of IEEE1588-based systems. In [0036]-Combining multiple redundant timing offsets mitigates the timing synchronization accuracy limitations associated with one-way network listening approaches implemented by source and target base stations (=different than IEEE 1588 synchronization)).

It would have been obvious to a person having an ordinary skill in the art before the
Filing effective date of the claimed invention to modify the system of Ruffini wherein the radio network node is configured to receive the clock-attribute information in announcement messages sent according to the IEEE 1588 Precision Time Protocol (PTP) and to treat the OTA synchronization signals as special port signals substituting for IEEE 1588 synchronization messages as taught by Da to use 1588 type synchronization signals but with better packet delay variation accuracy as explained in [0036]-[0037].


Regarding Claim 31, wherein the radio network node is provisioned with information, or requests the information from a node in the wireless communication network, the information indicating propagation delays between the radio network node and respective ones of the two or more neighboring radio network nodes (Ruffini teaches in In Fig. 8, method- 800 to receive service request from network node to access node. This is also represented in Fig. 3 where network node-304 requests synchronization service from network node’s 306,308. Page-14 L1-5, The synchronization source information may also include an estimated accuracy towards synchronization sources based on target node reporting, propagation delay estimates; and/or synchronization source properties).
or the information enabling the radio network node to derive the propagation delays, and wherein the method includes the radio network node compensating the OTA synchronization signals for the propagation delays (Page 10 L1-3 In some embodiments, the service information for each candidate synchronization source node includes compensation information to compensate for propagation delays in the respective synchronization signal).

Regarding Claim 32, wherein the processing circuitry is configured to request and receive information from a node in the wireless communication network identifying the two or more neighboring radio network nodes. (Ruffini teaches in Fig 2 neighboring network nodes sending OTA signal timing (= t1 and t2) to source network node synchronization. In Fig. 3 Ruffini teaches source network node,302 requesting “SON Information request” in Step 1 from nodes 306, 308.In steps 3,4 neighboring nodes (=306,308) transmitting SON information reply signals to source network node 302).

Regarding Claim 33, wherein the processing circuitry is configured to request and receive information from a node in the wireless communication network, the information identifying transmission schedule or resource information (Ruffini teaches in Fig.3 showing eNB 302 and two or more network nodes 306 and 308 and further showing steps 3-4 and 7-8, transmission from 306,308 sending “SON information reply” and sending resources (= Time Synch Info, Muting information)).
and wherein the processing circuitry is further configured to acquire the OTA synchronization signals of the two or more neighboring radio network nodes based on the information (Ruffini teaches in In Fig.3 showing eNB 302 and two or more network nodes 306 and 308 clearly showing, SON =” Time Synch Info” (= OTA synchronization signals) from 306 and 308 reaching network node-302).

Regarding Claim 34, wherein the radio network node comprises a radio base station and is configured to receive the clock-attribute information via messages exchanged over an inter-base station interface (Ruffini teaches in Page 21, lines 11-16 and Figure 13: The example in Figure 13 shows a case where two synchronization source nodes 906 and a target node 902 are connected via a direct interface ... This interface could be the X2 interface).

Regarding Claim 35, wherein the processing circuitry is configured to evaluate neighbor relations with respect to the two or more neighboring radio network nodes and identify the preferred synchronization source based on a combination of neighbor relations, reception qualities of the respective OTA synchronization signals, and the corresponding clock- attribute information. (Ruffini teaches in Page 9, 21-29: In some embodiments, selecting the synchronization source node includes receiving service information from a plurality of candidate synchronization source nodes and selecting the synchronization source node (=preferred synchronization source) from among the plurality of candidate synchronization source nodes based on the received service information (=reception qualities). Also see page 10, L11-13, The service information may also include a stratum level. The stratum level is considered a clock attribute (=reception quality)).


Regarding Claim 36, wherein the processing circuitry is configured to 6Attorney Ref.: 1009-4138 / P73870 US2 evaluate the reception qualities of the respective OTA synchronization signals, together with the corresponding clock-attribute information, to identify a preferred synchronization source for the radio network node (Ruffini teaches in page 10, L11-13, The service information may also include a stratum level. The stratum level is considered a clock attribute (=reception quality). The “clock attribute” is chosen in relation to Page-9 L21-24, selecting the synchronization source node includes receiving service information (=reception qualities) from a plurality of candidate synchronization source nodes and selecting the synchronization source node from among the plurality of candidate synchronization source nodes based on the received service information (=evaluating the reception qualities of the respective OTA synchronization signals)).
from among neighboring radio network nodes having OTA signals that at least meet a minimum reception quality threshold, (Page 17 L12-15 After the service
initialization, on a regular basis of the target node 902 can report information about a
synchronization quality status (in terms of signal level(=threshold) for the selected synchronization source node 906 as in Fig.9).
	and choose the neighboring radio network node having a preferred clock according to a defined set of preferences (Ruffini teaches in page-2 L5-20, clock stratum information and location information should be retrieved by the eNB as to Fig3 neighboring nodes 306,308. Clock stratum information may include a number of hops from the synchronization source…Note that stratum pertains to eNB to eNB signaling).

Regarding Claim37, wherein the clock-attribute information includes a clock stratum indication, wherein clock stratum indicates the hop count between a clock and its timing source. (Ruffini teaches in Page 21, lines 17-24: The target node 902 can include information such as the Stratum Number (a representation of how many over the air synchronization hops the target is from a reliable synchronization source) where stratum number is a clock attribute.

Regarding Claim 38, A computer-readable medium storing a computer program comprising program instructions that, when executed by processing circuitry of a radio network node configured for operation in a Radio Access Network (RAN) of a wireless communication network, configures the radio network node to automate radio-interface based synchronization (RIBS) at the radio network node, by configuring the radio network node (Ruffini in Fig. 6 shows Network Node-30 (= radio network node) and processor-42 (=program instructions) can operate in a RAN wireless communication (=Communication interface circuits-38 and Antennas-34) , synchronization circuitry (=automate radio interface based synchronization) as depicted further in Fig. 3 “302” referred as eNB1)
to receive over-the-air (OTA) synchronization signals from each of two or more neighboring radio network nodes, wherein the OTA synchronization signals transmitted by each neighboring radio network node have a discernable signal timing tied to a node clock of the neighboring radio network node (Ruffini teaches in page17-L20-24 The actual need depends on the acceptable delay in requesting a new node and on properties of a synchronization target clock source, synchronization accuracy).
 receive clock-attribute information for the two or more neighboring radio network nodes, the clock-attribute information for a given neighboring radio network node indicating one or more clock attributes for a clock used by the given neighboring radio network node for its timing (Ruffini teaches in Page 9, 21-29: In some embodiments, selecting the synchronization source node includes receiving service information from a plurality of candidate synchronization source nodes and selecting the synchronization source node from among the plurality of candidate synchronization source nodes based on the received service information). 7Attorney Ref.: 1009-4138 / P73870 US2
evaluate reception qualities of the respective OTA synchronization signals together with the corresponding clock-attribute information, to identify a preferred synchronization source for the radio network node (Ruffini teaches in Page 20, lines 13-17: During the process of evaluating which beam is best from a plurality of beams and nodes, the measurements collected by the synchronization target node 902 on the signals provided by the source node. Also see page 9 lines 13-20: the selecting of the synchronization source node is based on the service information. Service information may include ... synchronization stratum level.)

and synchronize a clock used by the radio network node for its timing with the preferred synchronization source and (Ruffini teaches in page17-L20-24 The actual need depends on the acceptable delay in requesting a new node and on properties of a synchronization target clock source, synchronization accuracy).
Ruffini does not teach, wherein the radio network node is configured to receive the clock-attribute information in announcement messages sent according to the IEEE 1588 Precision Time Protocol (PTP) and to treat the OTA synchronization signals as special port signals substituting for IEEE 1588 synchronization messages.

Da teaches, wherein the radio network node is configured to receive the clock-attribute information in announcement messages sent according to the IEEE 1588 Precision Time Protocol (PTP) and to treat the OTA synchronization signals as special port signals substituting for IEEE 1588 synchronization messages. (in Fig. 1 a wireless communication system-100(=OTA communication) with base station’s (=network nodes 105 and 110) in communication with each other. In [0017] base stations may also be synchronized based on a network timing protocol, such as IEEE 1588 Precision Time Protocol (PTP), which employs a client/server architecture to maintain synchronization across all network components. Da teaches in, [0036]-For example, the base station 105 can transmit a timing reference signal 155 towards the base station 110, which uses the received timing reference signal 155(=OTA sync signal) to determine first value of a timing offset between the base stations 105. In, [0037]- Propagation delays can be removed from the timing offsets determined based on the timing reference signals 155, 160 using location information, timing information, or round-trip delays. The location information between base stations alleviates packet delay variation or PDV which is a significant factor that limits the performance of IEEE1588-based systems. In [0036]-Combining multiple redundant timing offsets mitigates the timing synchronization accuracy limitations associated with one-way network listening approaches implemented by source and target base stations (=different than IEEE 1588 synchronization)).

It would have been obvious to a person having an ordinary skill in the art before the
Filing effective date of the claimed invention to modify the system of Ruffini wherein the radio network node is configured to receive the clock-attribute information in announcement messages sent according to the IEEE 1588 Precision Time Protocol (PTP) and to treat the OTA synchronization signals as special port signals substituting for IEEE 1588 synchronization messages as taught by Da to use 1588 type synchronization signals but with better packet delay variation accuracy as explained in [0036]-[0037].


				 
Conclusion 

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anindita Sen whose telephone number is (571)272-2390. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Leong can be reached on (571) 270-1292. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANINDITA SEN/Examiner, Art Unit 4132                                                                                                                                                                                                        

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478